Citation Nr: 1144716	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-23 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a service connected right wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to November 1987 and September 1988 to June 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is currently with the RO in Atlanta, Georgia.  

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA examination of the Veteran's right wrist disability.  The action specified in the June 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right wrist disability does not result in favorable or unfavorable ankylosis or a neurological disability.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in excess of 10 for a service connected right wrist disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5010-5215 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was granted entitlement to service connection for a right wrist sprain in an October 2005 rating decision and assigned an initial 10 percent disability rating, effective March 2005.  The Veteran has appealed, arguing that his current disability rating does not adequately compensate for his pain and limitation of motion.  

At his January 2011 hearing, the Veteran complained of chronic radiating pain in his right wrist that limits both his occupational and recreational activities.  He reported difficulty writing and typing and cannot play sports with his children.  

The Veteran's right wrist disability is rated under Diagnostic Code 5215.  

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.  Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

Private medical records and VA treatment notes show treatment for complaints of right wrist pain, swelling, stiffness, weakness, and loss of motion.  However, beyond some tenderness to palpation and questionable weakness, the Veteran's treatment providers were unable to find any underlying pathology of the wrist.  Multiple x-rays, as well as a bone scan and an MRI were all essentially normal.  EMG testing showed no evidence of carpal tunnel syndrome or ulnar neuropathy.  

The Veteran was afforded VA examinations of his right wrist in September 2005 and August 2011.  

At his September 2005 VA examination, the Veteran reported a past fracture of his right wrist with subsequent surgery to remove bone fragments.  He complained of right wrist pain and numbness.  He stated that he is unable to lift with his right hand or do pushups.  

On examination, the Veteran had a 4 cm by 8 mm scar over his right wrist.  His right wrist dorsiflexed from 0 to 60 degrees where he stopped due to pain.  Palmar flexion was limited from 0 to 30 degrees, ulnar deviation was from 0 to 30 degrees, and radial deviation was from 0 to 5 degrees, with pain at the endpoints.  There was no tenderness to palpation, crepitus, or swelling.  His grip strength was slightly diminished.  Five repetitions of range of motion resulted in increased pain, but no weakness, fatigue, or lack of endurance.  

At his August 2011 VA examination, the Veteran complained that he has pain all over the wrist, but mainly on the dorsum.  He has pain with more than minimal movement of the wrist and has difficulty lifting things, but is able to manipulate objects with his hands and can type and write, albeit for a limited period.  He also complained of tingling down the dorsum of the ring and small fingers.  He also has some numbness over the thumb, first, and second fingers, but this symptom does not necessary correspond with the paresthesias on the ulnar side.  The Veteran reported that due to his right wrist pain, he has difficulty with prolonged writing and typing and cannot participate in his sons' sporting activities.  However, he is able to perform most activities of daily living, although he needs help with buttons.  His only current treatment is Vicodin for pain and a wrist brace.  

On examination, there were no signs of inflammation, such as swelling, redness, or tenderness.  The Veteran has a well-healed scar transverse on the dorsum of the wrist that was mobile, non-tender, and without keloid formation.  He did have some tenderness to palpation at the joint line of the right wrist, but he also had tenderness in the hands and in the distal part of the forearm.  Range of motion of the right wrist was palmar flexion 0 to 30 degrees with pain starting at 20 degrees, dorsiflexion 0 to 20 degrees with pain starting at 15 degrees, and radial and ulnar deviation 0 to 15 degrees with pain starting at 15 degrees.  Some guarding was noted during range of motion.  Range of motion testing was repeated three times and there was evidence of pain, but no weakness, fatigue, lack of endurances, instability, or incoordination.  There was no additional loss of joint function or limitation of motion due to pain following repeated testing.  

Neurological examination revealed that the Veteran had no loss of sensation on the palmar or dorsal side of the hands or wrists, even over areas where he complained of pins and needles.  There was no evidence of ulnar muscle weakness.  Median and radial nerve function was normal.  X-rays of the right wrist were normal.  

The examiner diagnosed the Veteran with avulsion fracture, dorsum of lunate, status post excision, and noted that some tenderness and stiffness are expected consequences of the Veteran's injury and surgery, but that the Veteran does not have traumatic arthritis of the wrist or the carpal bones.  The examiner concluded that the paresthesias of the ring and small fingers are likely secondary to his right wrist injury, but do not rise to the level of neuropathy, and that the numbness in the thumb, first, and second fingers is not secondary to the Veteran's wrist injury.  Thus the examiner concluded that the Veteran does not have any neurological problems of the right hand or wrist due to his service connected right wrist disability.  

In this case, the Veteran's observed range of motion of the right wrist does not warrant a compensable rating, as he does not have limitation of dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  However, the Board recognizes that the VA examiners found increased pain on repetitive motion of the right wrist.  There was no evidence of weakness, fatigue, lack of endurance, instability, or incoordination.  The Board acknowledges that the September 2005 examiner did not opine as to number of degrees of motion that this pain and weakness further limited the Veteran's range of motion, but the August 2011 VA examiner concluded that the Veteran had no additional loss of function, including limitation of motion, due to pain following repetitive use, providing highly probative evidence against this claim.

Regardless, the RO afforded the Veteran the benefit of the doubt and award the highest rating available under Diagnostic Code 5215, a 10 percent evaluation, in recognition of his pain and functional loss in the right wrist. See DeLuca, supra.  As noted, this is the highest rating available under Diagnostic Code 5215. 

In addition, no higher or alternative rating under a different diagnostic code can be applied.  Diagnostic Code 5214 (ankylosis of the wrist) is inapplicable.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right wrist, albeit with some limitation of motion, so it clearly is not ankylosed. 

Because there is no evidence of neuropathy secondary to the Veteran's service connected right wrist disability, a separate disability rating for a neurological disability is not warranted.  Additionally, as there is no evidence that the Veteran's in-service fracture of the right wrist resulted in any damage to the surrounding muscle of the wrist, the Veteran's right wrist disability is not appropriately rated under a diagnostic code for rating impairment of a muscle group.  And as the Veteran's right wrist scar is not painful or unstable, a compensable rating for it cannot be granted.  

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Board has considered the Veteran's complaints that a schedular rating does not adequately compensate for the degree of pain and limitation of motion he experiences; however, the objective medical evidence does not support the Veteran's assertions.  X-rays, bones scans, and EMG testing of the Veteran's right wrist have been normal and range of motion testing at the last VA examination failed to support even a compensable evaluation under Diagnostic Code 5215.  Accordingly, the Board finds that the Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

For all the above reasons, entitlement to an initial disability rating in excess of 10 percent for a service connected right wrist disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in August 2005 and September 2009.  These letters informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in September 2009.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in October 2010 and September 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for a right wrist disability originates, however, from the grant of service connection for this disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  Regardless, Vazquez notice was provided in September 2009.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the January 2011 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in September 2005 and August 2011.  These examinations are based upon review of the claims folder and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  As such, these examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


